Case 2:18-mj-02773-DUTY Document 1 Filed 10/23/18 Page 1 of 9 Page ID #:1




                                                      LL



                                                18-MJ-2773
 Case 2:18-mj-02773-DUTY Document 1 Filed 10/23/18 Page 2 of 9 Page ID #:2



                                AFFIDAVIT
I, William B. Rose, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
           This affidavit is made in support of a criminal

complaint and arrest warrant against JOSE ANTONIO VIVEROS

(“VIVEROS”) for a violation of Title 21, United States Code,

Section 841(a)(1): Possession with Intent to Distribute a

Controlled Substance.

           The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from law enforcement personnel and

witnesses.   This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrant, and does not purport to set forth all of my

knowledge of or investigation into this matter.         Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II. BACKGROUND OF AFFIANT
           I am a Special Agent (“SA”) with the United States

Department of Justice, Federal Bureau of Investigation (“FBI”)

and have been so employed for approximately nineteen years.

As an SA, I am a federal agent and empowered by United States

law to conduct investigations of, and make arrests for, offenses

of federal criminal law.     I have conducted and participated in

numerous investigations of criminal activity, including drug and
 Case 2:18-mj-02773-DUTY Document 1 Filed 10/23/18 Page 3 of 9 Page ID #:3



gang investigations.     I have assisted in executing search and

arrest warrants, and I have assisted in seizing evidence of

violations of United States law.

           I am currently assigned to investigate criminal street

gangs in the Central District of California.         I have conducted a

number of investigations of criminal street gangs, and I have

participated in gang-focused enforcement efforts involving

federal and local law enforcement.       I have completed multiple

hours of formal training on organized crime and money laundering

conducted by organized criminal groups.

                   III. SUMMARY OF PROBABLE CAUSE
           On or about October 4, 2018, Oxnard Police Department

(“OPD”) Officers Steve Eckman and Roque Rivera stopped a car

that VIVEROS was driving because the car was speeding.          During

the traffic stop, the officers suspected VIVEROS was under the

influence of drugs and conducted a sobriety test on VIVEROS,

which VIVEROS failed.     The officers searched VIVEROS’s person

incident to his arrest and found approximately 73 grams of

suspected methamphetamine, a methamphetamine pipe, $2,386 in

cash, and 15 suspected Xanax pills in VIVEROS’s pockets.           During

a search of VIVEROS’s car, the officers found 9 grams of

suspected black tar heroin, and a Glock .45 caliber handgun,

loaded with 10 live rounds of .45 caliber ammunition.

                   IV. STATEMENT OF PROBABLE CAUSE
           Based on my review of law enforcement reports, my

conversations with other law enforcement agents, my review of
 Case 2:18-mj-02773-DUTY Document 1 Filed 10/23/18 Page 4 of 9 Page ID #:4



body-worn camera recordings, and my own knowledge of the

investigation, I am aware of the following:

       A.   Officers Stop VIVEROS in a Car, Determine that VIVEROS
            Had Been Driving Under the Influence of a Controlled
            Substance, and Find Drugs on His Person
            On or about October 4, 2018, the officers were driving

a marked black and white police car on the Pacific Coast Highway

(“PCH”) in Oxnard, California, when they saw a black Infiniti

sedan, bearing California license plate 7WZW901 (the

“Infiniti”), driving at a high rate of speed and maneuvering

around other cars.

            The officers followed the Infiniti, trailing behind it

by approximately 300 feet.      As the Infiniti increased its speed

and distance in front of the officers, the officers noticed

their car’s speedometer read 75 miles per hour.         The Infiniti,

which was driving faster than the officers’ car, was travelling

at least 75 miles per hour in a 65 mile per hour zone, in

violation of California Vehicle Code 22350.         The officers then

turned on their emergency lights and conducted a traffic stop of

the Infiniti.

            The Infiniti pulled over on the Hueneme Road exit of

PCH.    When the officers approached the Infiniti, the officers

saw that there was only one person inside the Infiniti.

            VIVEROS, the driver of the Infiniti, identified

himself by name to the officers.       VIVEROS also provided

registration for the Infiniti, proof of insurance, and his

driver’s license to the officers.       As VIVEROS handed over these

items for the officers’ review, the officers noticed that
 Case 2:18-mj-02773-DUTY Document 1 Filed 10/23/18 Page 5 of 9 Page ID #:5



VIVEROS’s hands were shaking and that he appeared to be very

nervous.

            To further assess VIVEROS’s demeanor, the officers

engaged VIVEROS in conversation, asking him where he was going.

Officers then noticed that VIVEROS’s pupils were dilated, which

struck the officers as strange because the weather was sunny,

and the officers believed that a person’s pupils would normally

be constricted in sunlight.      The officers also noticed that

VIVEROS had a pronounced neck pulse.       Cumulatively, these signs

led the officers to believe that VIVEROS was under the influence

of a controlled substance and had been driving while under that

influence.

            To further investigate VIVEROS’s sobriety, the

officers asked VIVEROS about whether he had used drugs.           VIVEROS

admitted that he had used “a 20 of cocaine” the previous night.

VIVEROS denied using methamphetamine, and he also denied

possessing anything illegal in the Infiniti.

            The officers then asked VIVEROS to get out of the

Infiniti so that the officers could conduct a sobriety test on

VIVEROS.    Prior to doing so, the officers patted down VIVEROS to

check for weapons and felt a hard item in VIVEROS’s left shorts

pocket.    Based on plain touch, the officers believed VIVEROS

possessed drugs inside of his left pocket, not a weapon.           The

officers did not reach into VIVEROS’s pocket at that time.

            Based on a pat down of VIVEROS’s back pocket, officers

felt a hard item with one bulbous end, which the officers

believed might have been a pipe used to smoke drugs.          Because
 Case 2:18-mj-02773-DUTY Document 1 Filed 10/23/18 Page 6 of 9 Page ID #:6



the officers did not suspect that the pipe was a weapon, the

officers did not retrieve the pipe or investigate it further.

Officers did not find any weapons on VIVEROS’s person.

           The officers conducted a sobriety test of VIVEROS and

determined that VIVEROS was under the influence of a controlled

substance.

           As the officers began to place VIVEROS under arrest,

the officers told him that they intended to conduct a search

incident to arrest.     VIVEROS then stated, “you were right,” and

the officers asked VIVEROS what he meant.        VIVEROS looked toward

his left shorts cargo pocket and said that he possessed

“something.”    The officers then searched VIVEROS’s person and

found the following:

           a.    A used glass methamphetamine pipe;

           b.    Two large baggies containing a white crystal-like

substance weighing a total of approximately 72.2 grams, which

the officers believed to be methamphetamine;

           c.    $2,386 in United States currency; and

           d.    A baggie containing 15 white pills the officers

believed were Xanax.

     B.    Officers Find Additional Drugs and a Loaded Gun in
           VIVEROS’s Car
           VIVEROS was transported for booking while the officers

awaited the arrival of a tow truck to remove the Infiniti from

where it was stopped, on the Hueneme Road exit of PCH.          Prior to

the arrival of the tow truck, the officers conducted an

inventory search of the Infiniti and found the following inside:
 Case 2:18-mj-02773-DUTY Document 1 Filed 10/23/18 Page 7 of 9 Page ID #:7



           a.    On the front passenger seat of the Infiniti, a

plastic bag holding a zippered container, inside of which was a

Glock 30, .45 caliber semi-automatic firearm, bearing serial

number FHS974;

           b.    Nine rounds of .45 caliber ammunition in the

magazine of the Glock and one round of .45 caliber ammunition in

the chamber;

           c.    Approximately 9 grams of a dark-colored substance

the officers believed, based on their training and experience,

to be black tar heroin;

           d.    Ziploc-style sandwich baggies;

           e.    A green leafy substance that officers suspected

was marijuana; and

           f.    A police radio scanner, which was on at the time

the officers found it, and was scanning the Ventura County

Sheriff’s Office primary frequency and an OPD frequency.

     C.    Drug Tests
           A field test was not conducted on the suspected drugs

out of concern for dangerous substances like fentanyl.          Fentanyl

is a dangerous synthetic opioid that can be lethal to touch even

in very small amounts and with limited contact.         Fentanyl is

increasingly prevalent and is often mixed with other drugs, but

can still be lethal in mixture form.       For these reasons, law

enforcement will transport the suspected drugs to a laboratory

to be tested in a controlled facility.

           I believe that the 72.2 grams of a white crystalline

substance is methamphetamine and/or another controlled
 Case 2:18-mj-02773-DUTY Document 1 Filed 10/23/18 Page 8 of 9 Page ID #:8



substance, based on its appearance packaging, the circumstances

in which it was found, and that VIVEROS had with him a large

amount of cash, many empty plastic baggies, and a gun, all

indicative of drug sales.

     D.    VIVEROS’s Criminal History
           On or about October 10, 2018, I reviewed certified

conviction documents for VIVEROS and learned that VIVEROS has

previously been convicted of the following felony crimes

punishable by a term of imprisonment exceeding one year:

           a.    On or about April 13, 2009, a violation of

California Heath and Safety Code 11379(a) (Transport Controlled

Substance), in the Superior Court for the State of California,

County of Ventura, Case Number 2009004568;

           b.    On or about April 16, 2012, violations of

California Penal Code Section 12316(b)(1) (Prohibited Person

Owning Ammunition), and California Health and Safety Code 11378

(Possession of a Controlled Substance for Sale), in the Superior

Court for the State of California, County of Ventura, Case

Number 2011044165; and

           c.    On or about April 16, 2012, a violation of

California Vehicle Code Section 10851(a) (Taking Vehicle Without

the Owner’s Consent), in the Superior Court for the State of

California, County of Ventura, Case Number 2011044835.

     E.    Interstate Nexus
           On or about October 15, 2018, an ATF Interstate Nexus

Expert examined the Glock firearm and ammunition recovered from

inside the Infiniti and confirmed that both were manufactured
Case 2:18-mj-02773-DUTY Document 1 Filed 10/23/18 Page 9 of 9 Page ID #:9
